SHIELDS, Judge,
dissenting.
I vote to affirm the trial court's judgment.
The conduct which the majority finds constitutes the required extrinsic fraud is A.C.'s verified petition to establish paternity in which she swore G.M. was the father of R.C. As a matter of well-established law, acknowledged by the majority, "only extrinsic fraud will support the setting aside of a judgment." Op. at 156. The definition of extrinsic fraud was specifically articulated in United States v. Throckmorton (1878), 98 U.S. (8 Otto) 61, 66, 25 L.Ed. 93 (citations omitted):
Where the unsuccessful party has been prevented from exhibiting fully his case, by fraud or deception practiced on him by his opponent, as by keeping him away from court, a false promise of a compromise; or where the defendant never had knowledge of the suit, being kept in ignorance by the acts of the plaintiff; or where an attorney fraudulently or without authority assumes to represent a party and connives at his defeat; or where the attorney regularly employed corruptly sells out his client's interest to the other side-these, and similar cases which show that there has never been a real contest in the trial or hearing of the case, are reasons for which a new suit may be sustained to set aside and annul the former judgment or decree, and open the case for a new and a fair hearing.
This general rule, upon which the majority relies to reverse the trial court's judgment, compels affirmance of that judgment.
False evidence, whether in the form of perjured testimony given under oath in open court or in a deposition, pleading or affidavit admitted in evidence, constitutes intrinsic fraud. Throckmorton. Further, a judgment which a party seeks to set aside solely upon the claim the judgment is based upon perjured testimony or false evidence, is a judgment based upon a proceeding at which the parties either were heard or had the opportunity to be heard. In other words, when an issue is before a court for resolution, and the party seeking to set aside the judgment could have addressed the issue in the proceeding and, in particular, could have addressed and disputed the perjured testimony, the matter in issue has been tried or might have been tried.
Here, assuming the statements of paternity in the verified petition are false, the petition nevertheless is part of the record in this case. The issue of paternity was a matter before the court for resolution and could have been tried. The conduct about which G.M. complains constitutes intrinsic fraud, as the trial court correctly determined. The effect of the majority opinion is to allow a final judgment to be attacked at any time if a party to that judgment *158alleges that an intentional misrepresentation was made by affidavit, deposition, or testimony presented in the case.
Public policy has always favored the termination of litigation after a party has had an opportunity for a trial and an appeal of the trial court's judgment. Consequently, the grounds upon which a final judgment may be set aside, other than by appeal, are limited in order to allow the parties and the public to rely on duly-entered final judgments.
The fact that G.M. cannot have the judgment set aside based upon a claim of extrinsic fraud does not mean he might not have had relief had he proceeded on some other grounds. An avenue of relief may have been available under Ind. Trial Rule 60(B)(8) if G.M. had externally obtained clear medical proof that he is not the father of R.C. In Fairrow v. Fairrow (1990), Ind., 559 N.E.2d 597, our supreme court recognized that a trial court has equitable discretion to grant relief to a party who challenges a support order on the basis of non-paternity if the party comes to court with "externally obtained clear medical proof." Id. at 600. In Fairrow, the court stressed "that the gene testing results that gave rise to the prima facie case for relief in this situation became available independently of court action." Id.